Citation Nr: 1308727	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  05-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from October 1945 to July 1947, and from October 1950 to October 1953, to include duty in Korea. 

This matter comes before the Board of Veteran's Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In pertinent part of that rating decision, the RO denied the benefit sought on appeal.  

The Board has remanded the matter on appeal twice to the RO (via the Appeals Management Center (AMC)) for additional development.  In June 2011, the Board instructed the RO to provide the Veteran with proper notice on an entitlement based on a secondary theory, to obtain outstanding records of pertinent treatment, and to schedule the Veteran for a comprehensive VA endocrinology examination to address the etiology of diabetes mellitus.  When the matter returned to the Board in October 2012, it was remanded again for compliance with the remand instructions pertaining to the VA examination.  In particular, the Board observed that the examiner to provide a medical opinion that addressed aggravation of the Veteran's diabetes mellitus by his service-connection PTSD, and remanded the matter to obtain a supplemental VA medical opinion.  As there has been compliance with the Board's 2011 and 2012 remand directives, no further development is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not shown until several decades after his separation from service. 

2.  The preponderance of the competent evidence is against a finding that the Veteran's diabetes mellitus is related to his period of service, to include cold exposure, or was incurred or aggravated as due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in May 2004, March 2006, and June 2011 that addressed all the notice elements concerning his claims.  The May 2004 and June 2011 letters informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.   In particular, in the June 2011 letter, the Veteran was notified as the elements to substantiate a claim based on a secondary theory of entitlement.   VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has had an opportunity to respond to the VCAA notice letters in advance of the February 2013 Supplemental Statement of the Case (SSOC) readjudicating his claim.  There is no objective indication of any further relevant information or evidence that must be associated with the record.  The Veteran has therefore had the full opportunity to participate in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128  (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

The Veteran's service treatment records were affected by the 1973 fire at the National Personnel Records Center (NPRC).  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, there are some service treatment records available, and copies of these burn-damaged entries have been associated with the claims file.  The original copy of the separation examination from the second period of service is present.  

VA provided the Veteran with a VA endocrinology examination in July 2011 to address the etiology of diabetes mellitus.  In this examination report, the examiner recorded the Veteran's medical history and the findings from clinical evaluation, and provided a mostly comprehensive medical statement that addressed direct etiology of the Veteran's diabetes mellitus.  A supplemental VA medical opinion was obtained in November 2012 that addressed the matter of whether the Veteran's diabetes mellitus was aggravated by his service-connected PTSD. 

The Board has considered the assertion raised by the Veteran's representative in the February 2012 informal written statement, that the November 2012 supplemental VA medical opinion is inadequate because the examiner did not provide a rationale in support of his medical conclusion.  The Board disagrees, and believes that the VA examiner provided an adequate supporting rationale.  The November 2012 VA examiner concluded that it was less likely than not that the Veteran's diabetes mellitus was exacerbated by his service-connected PTSD.  In support of his conclusion, the VA examiner observed medical evidence showed that the Veteran's diabetes mellitus had followed a "very benign course based on his physical risk factors," which suggests that the diabetes mellitus had not been aggravated beyond the natural process of the disease by any factor, including his service-connected PTSD.  This observation supports his medical conclusion.  While the Board recognizes the absence of more lengthy explanation of the basis for the VA examiner's stated findings, there is a sufficient basis to reach the determination that was stated.  The Board finds that the VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including diabetes mellitus, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disease or injury. Compensation for secondary service connection based on aggravation of a nonservice-connected condition is warranted for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).   The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  While the stated intent of this change was to implement the requirements set forth in Allen, the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Here, the Veteran's claim was received prior to the effective date of the amendment. Therefore, the Board will apply the prior version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection may granted, as such version is more favorable to the Veteran.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran seeks entitlement to service connection for diabetes mellitus.  He asserts that he developed diabetes mellitus around the time of discharge from his last period of active service, and that this was a bar to his reenlistment onto active duty.   He further contends that exposure to cold temperatures during the Korean War precipitated the onset of diabetes.  In the alternative, the Veteran contends that his combat-related PTSD has either caused or aggravated diabetes beyond the natural course of the disease process.  

The record clearly demonstrates that the Veteran has a current diagnosis of diabetes mellitus.  See the report of a July 2011 VA endocrinology examination.   There is evidence of a current disability.  See Hickson, 12 Vet. App. at 253.  

With respect to the second element, in-service incurrence or aggravation of a disease or injury, the Board will address the matter of a disease and injury separately.  

The Board first turns to the question of an in-service incurrence of the disease.  As noted above, the Veteran's service records were affected by the 1973 fire at the National Personnel Records Center (NPRC).  The available service treatment records include copies of burn-damaged entries and the original copy of the separation examination from the second period of service is present.  None of this available service treatment record shows any indication of diabetes mellitus.  The laboratory findings from a May 1953 hospitalization were negative for abnormal glucose levels.  The report of an October 1953 examination prior to separation shows that the Veteran's endocrine system was evaluated as normal and that urinalysis was negative for sugar and albumin.  The associated report of medical history was unavailable.  

The post-service treatment records show that the Veteran was first diagnosed with diabetes mellitus in April 1985.

There was no indication of any endocrine problems during the Veteran's period of service.  Moreover, the subsequent medical evidence does not show that the Veteran had diabetes mellitus until well beyond the first year after his separation from service.  

The Board has considered the Veteran's assertion that he developed diabetes mellitus around the time of discharge from his last period of active service, and that this was a bar to his reenlistment onto active duty.  While the Veteran is competent to report on what he has been informed, the evidence does not reflect that he is competent to report that he had diabetes mellitus during his period of service or within the first year after his separation from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Notably, such a diagnosis requires medical expertise which the Veteran has not been shown to have and the type of objective laboratory findings that are not readily observable by a lay person.  Id.  Here, the medical evidence does not show the diabetes mellitus existed at the time of his separation from service in October 1953.  

Moreover, the evidence does not show that the disorder was diagnosed until April 1985.  Pertinently, in a May 1985 notation on past medical history, the Veteran specifically denied a past medical history of diabetes mellitus prior to his April 1985 hospitalization, when his diabetes mellitus was discover.  While the Veteran may believe that he had been previously informed that he would eventually develop diabetes mellitus at the time of his separation in 1953, it is clear from the evidence that he had not been diagnosed with diabetes mellitus until much later.  

There is no medical evidence showing that the Veteran's diabetes mellitus existed during service.  See 38 C.F.R. § 3.303.  Moreover, without medical evidence that shows the Veteran had a diagnosis of diabetes mellitus, prior to 1985, there is no basis to show service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.    

With respect to in-service injury, the Board observes that the Veteran is not in receipt of service connection for cold injury residuals; however, it is most likely that he was exposed to cold temperatures while serving in the Korean War.  The Veteran's DD Form 214 reflects award of the Korean Service Medal, and the Board concedes that there was some level of cold exposure inherent in that service.  The Veteran is also in receipt of service connection for PTSD. 

The remaining questions on appeal are whether the evidence of record is at least in approximate balance that the Veteran's diabetes mellitus is related to his in-service cold exposure or a proximately caused by his service-connected PTSD.  

The Veteran was afforded with a VA examination in July 2011 to determine etiology of his diabetes mellitus.  Based on a review of the claims folder and the findings from clinical evaluation, the July 2011 VA examiner concluded that the Veteran's diabetes was not at least as likely as not related to in-service cold exposure.  The examiner listed ethnic pre-disposition and poor physical condition as more likely causal factors (these being factors not associated with any incident or event of the Veteran's military service).  The examiner noted the Veteran's weight at service separation as compared to his current weight, and in so doing, the examiner implied that a post-service gain in weight was responsible, as a causal factor, for the ultimate development of diabetes.  While the examiner's rationale statement did not specifically discuss the impact of cold exposure or direct impact of PTSD, the common causes for diabetes were listed with such that cold exposure and PTSD were not included in the "common cause" for the Veteran's diabetes.  

In November 2012, the same VA examiner provided a supplemental VA medical opinion that addressed the Veteran's contention of an aggravating relationship between service-connected PTSD and diabetes.  The VA examiner concluded that it was less likely than not that the Veteran's diabetes mellitus was exacerbated beyond the natural course of the disease by his service-connected PTSD.  The examiner supported his conclusion by noting that the medical evidence demonstrated that the Veteran's diabetes mellitus had taken a "very benign course" given his risk factors of age, height, weight and long-term diagnosis of 27 years.  The examiner then recorded various clinical findings that he used to assess the benign progress of the Veteran's diabetes mellitus.  The examiner's statement shows that the progression of the Veteran's diabetes mellitus had not been aggravated by any factor, to include his service-connected PTSD. 

The VA examiner's July 2011 and November 2012 medical opinions heavily weighs against the Veteran's contention that his diabetes mellitus is related to his in-service cold exposure or is proximately caused by his service-connected PTSD.  The Board finds it significant that there is no contrary medical opinion of record.  

The Board has considered the Veteran's assertion that his diabetes mellitus is related to his in-service cold exposure and/or is proximately caused by his service-connected PTSD.  The Board acknowledges that lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d. at 1315.  However, lay persons are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service or to a service-connected disability.  See Jandreau, 492 F.3d at 1377 (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing his symptoms of stress and other physiological manifestations, but he is not competent (i.e., professionally qualified) to offer an opinion as to a possible relationship between his diabetes mellitus and his service-connected PTSD.

Based on the foregoing, the Board finds that the evidence of record does not show that the Veteran's diabetes mellitus first manifested during his period of service or within the first year after his separation from service.  The first medical evidence of a diagnosis of diabetes mellitus does not come until 1985, more than three decades after his separation from his second period of service.  In addition, the weight of the evidence is against a finding that his diabetes mellitus is related to his in-service cold exposure or is proximately caused by his service-connected PTSD.  The Board finds that the preponderance of the medical evidence is against an award of service connection on a direct or secondary basis.  The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.




ORDER

Entitlement to service connection for diabetes mellitus is denied.  


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


